DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on January 6, 2022 in which claims 1-6, 8-13, and 15-20 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to Determining a relevant file save location.  The closest prior art Maharajh et al. (US 2008/0195664) is directed to Automated Content Tag Processing for Mobile Media, specifically Tags 108 may include a name of a content clip, an artist, a genre, a content provider, a publication date, a file size, and the like. Tags 108 may be useful in allowing a content manager 902 to compile an album of content.  Bishop (US 2013/0054613), relates to AUTOMATIC SORT AND PROPAGATION ASSOCIATED WITH ELECTRONIC DOCUMENTS, specifically to generating and/or updating a progress summary or timeline associated with the tag associated with the electronic document based at least in part on information in or associated with the electronic document; transmitting notification messages relating to the electronic document or interactions with the electronic document; generating a file folder comprising relevant electronic documents or other information in relation to a scheduled meeting for a group An apparatus comprising: a display; a processor; a memory that stores code executable by the processor to: acquire metadata for a new file generated in a save as operation; parse file content for the new file; assign content tags for the new file based on the file content and the metadata; calculate a location correlation to folders of a file system using a file system database, wherein tie location correlation is a sum of a distance score and a tag score and the distance score is an edit distance between a hash of the metadata of the new file and a hash of metadata for each entry of the file system; present a ranked display of the folders based on the location correlation on the display; and move the new file to a selected folder.”.  
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-6, 8-13, and 15-20 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Groten; Dirk (US 20140053099) relates to User Initiated Discovery of Content Through an Augmented Reality Service Provisioning System, specifically by AR client may comprise a refresh function configured to dynamically update the list of POI items as a function of location. Hence, after a user has executed a search on the basis of the geo-coordinates of the UE, the most popular POIs are displayed to the user as a ranked list of POI items. Also, selection of POI as a favorite or tagging with time stamp and distance.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162